ADDENDUM TO MANAGEMENT AGREEMENT DATED FEBRUARY 1, 1995 BETWEEN ARIEL INVESTMENTS, LLC (f/k/a/ ARIEL CAPITAL MANAGEMENT, INC.) AND ARIEL INVESTMENT TRUST The series of Ariel Investment Trust (the “Trust”) designated Ariel Discovery Fund (the “Fund”) shall be managed by Ariel Investments, LLC (f/k/a Ariel Capital Management, LLC) (the “Adviser”) pursuant to the Management Agreement between Ariel Capital Management, Inc. and the Trust dated February 1, 1995 with an initial effective date of February 1, 1995, which was assumed by the Adviser pursuant to an Assumption Agreement dated February 1, 2004 between the Adviser and the Trust.The compensation payable out of the Fund pursuant to Section 4(a) of the Agreement shall be at the following annual rates: Annual Rate Value of Average Daily Net Assets 1.00% First $500 million 0.95% Next $500 million 0.90% Over $1 billion Dated: November 16, 2010 ARIEL INVESTMENTS, LLC By:/s/ Mellody Hobson Title:­­­­­ President ARIEL INVESTMENT TRUST By:/s/ Anita M. Zagronik Title: Vice President, CFO
